DETAILED ACTION
This is in response to the application filed on August 30, 2019 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 11, and 20 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al., ‘Block-checksum-based Fault Tolerance for Matrix Multiplication on Large-Scale Parallel Systems’ from 2018 IEEE 20th International Conference on High Performance Computing and Communications (hereinafter referred to as Zhu).

Referring to claim 20, Zhu discloses “A device comprising: a memory” (Introduction high performance computers); “a first stage coupled to the memory and configured to: retrieve, from the memory, a first matrix, a first checksum corresponding to the first matrix, a second matrix, and a second checksum corresponding to the
second matrix” (Figure 1 Matrix A with blocks of data and block-checksums, Matrix B with blocks of data and block-checksums); “and a second stage coupled to the first stage and configured to: perform a first operation on the first matrix and the
second matrix to produce a third matrix” (Figure 1 Matrix A multiplied by Matrix B to get final result matrix); “perform a second operation on the first matrix, the first
checksum, the second matrix, and the second checksum to produce a third checksum” (Figure 1 Checksum Matrix A multiplied by Checksum Matrix B to produce Checksum result matrix); “compute a fourth checksum from the third matrix; and compare the fourth checksum to the third checksum to verify the third matrix” (Figure 1 ‘compare’ and paragraph under Figure 1 states “When the multiplication completes, the final result is encoded again to compare with the checksum result”).

Another prior art rejection:

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., Machine Translation of CN 108733628 B (hereinafter referred to as Wang).

Referring to claim 20, Wang discloses “A device comprising: a memory” (Background first paragraph a graphics processing unit); “a first stage coupled to the memory and configured to: retrieve, from the memory, a first matrix, a first checksum corresponding to the first matrix, a second matrix, and a second checksum corresponding to the second matrix” (Fig. 1 Matrix A, first checksum Ac, Matrix B, and second checksum Br); “and a second stage coupled to the first stage and configured to: perform a first operation on the first matrix and the second matrix to produce a third matrix” (Fig. 1 Matrix A multiplied with Matrix B to produce Matrix M); “perform a second operation on the first matrix, the first checksum, the second matrix, and the second checksum to produce a third checksum” (Fig. 1 Checksum Mc and/or Mr); “compute a fourth checksum from the third matrix; and compare the fourth checksum to the third checksum to verify the third matrix” (page 3 paragraph beginning with ‘each row of the column’ states that Mr and Mc is the correct checksum and Mc’ and Mr’ are the calculated checksums.  Mr is compared to Mr’ and Mc is compared to Mc’ to locate any errors).  Fig. 1 from Wang is reproduced below:

    PNG
    media_image1.png
    309
    826
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a hardware matrix multiplier performing a dot product operation on input matrices and providing an output product matrix, a hardware matrix accumulator accumulating the output product matrix and providing an accumulated matrix, a hardware nonlinear matrix block performing nonlinear neural network computations on the received accumulated matrix, hardware checksum logic coupled to the memory, the matrix multiplier, the matrix accumulator and the nonlinear matrix block for utilizing matrix checksums to detect faults in the operations of matrix retrieval from memory, matrix multiplication and matrix accumulation, as well as replicated logic in the nonlinear matrix block to detect faults in the operation of the nonlinear matrix block, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Fault Tolerant Matrix-Matrix Multiplication: Correcting Soft Errors On-Line’ by Panruo Wu et al. teaches an ABFT algorithm for DGEMM that checks validity of computation in the middle of the computation.
U.S. Patent Application 20200104205 and Patent 11204826 teach memory error detection and correction using ECC.
U.S. Patent Application 20190227871 and Patent 11023320 teach tensor operations such as matrix multiply-accumulate operations performed on error-corrected data.
U.S. Patent Application 20120221884 teaches ABFT techniques for self-checking computations on matrices by using checksums.
U.S. Patent Application 20180365099 teaches performing fault tolerant matrix multiplication using error correcting codes.
U.S. Patent Application 20190272121 teaches reading data from memory, performing ECC on the read data, performing a matrix operation on the read data, and perform artificial intelligence related operations.
U.S. Patent Applications 20190303237 and 20190310911 teach an ECC logic unit for producing an error corrected version of data read from memory before enabling matrix calculations like matrix multiply and accumulate.
U.S. Patent Application 20190317857 teaches performing matrix multiplication operations (matrix A * matrix B = matrix C) and utilizing an ECC logic unit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184